
	

114 HR 5859 : Community Count­er­ter­ror­ism Preparedness Act
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS2d Session
		H. R. 5859
		IN THE SENATE OF THE UNITED STATES
		September 22, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to establish the major metropolitan area
			 counterterrorism training and exercise grant program, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Community Count­er­ter­ror­ism Preparedness Act. 2.Major metropolitan area count­er­ter­ror­ism training and exercise grant program (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 603 et seq.) is amended by adding at the end the following new section:
				
					2009.Major metropolitan area count­er­ter­ror­ism training and exercise grant program
						(a)Establishment
 (1)In generalThe Secretary, acting through the Administrator and the heads of other relevant components of the Department, shall carry out a program for emergency response providers to prevent, prepare for, and respond to the most likely terrorist attack scenarios, including active shooters, as determined by the Secretary, against major metropolitan areas.
 (2)InformationIn establishing the program under paragraph (1), the Secretary shall provide to eligible applicants—
 (A)information, in an unclassified format, on the most likely terrorist attack scenarios, including active shooters, which such grants are intended to address; and
 (B)information on training and exercises best practices. (b)Eligible applicants (1)In generalEmergency response providers in jurisdictions that are currently receiving, or that previously received, funding under section 2003 may apply for a grant under the program established in subsection (a).
 (2)Additional jurisdictionsEligible applicants receiving funding under the program established in subsection (a) may include in activities funded by such program neighboring jurisdictions that would be likely to provide mutual aid in response to the most likely terrorist attack scenarios, including active shooters.
							(c)Application
 (1)In generalEligible applicants described in subsection (b) may apply for a grant under this section, and shall submit such information in support of an application as the Administrator may require.
 (2)Minimum contents of applicationThe Administrator shall require that each applicant include in its application at a minimum, the following:
 (A)The purpose for which the applicant seeks grant funds, including a description of how the applicant plans to use such funds.
 (B)A description of how the activity for which the funding is sought will prepare the applicant to prevent, prepare for, and respond to complex, coordinated attacks.
 (C)A description of how the applicant will work with community partners located within the applicant’s jurisdiction, such as schools, places of worship, and businesses, as appropriate, when conducting activities permitted under subsection (d).
 (D)Such other information as determined necessary by the Administrator. (d)Permitted usesThe recipient of a grant under this section may use such grant to conduct training and exercises consistent with preventing, preparing for, and responding to the most likely terrorist attack scenarios, including active shooters.
 (e)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not fewer than 24 months.
 (f)Authorization of appropriationsThere are authorized to be appropriated for grants under this section $39,000,000 for each of fiscal years 2017 through 2022..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following new item:
				
					
						Sec. 2009. Major metropolitan area counterterrorism training and exercise grant program..
			
	Passed the House of Representatives September 21, 2016.Karen L. Haas,Clerk.
